

Exhibit 10.21


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of April 1, 2018
(the "Effective Date"), by and between BKFS I Services, LLC, a Delaware limited
liability company (the “Company”) and Anthony M. Jabbour, (the "Employee"). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:


1.Purpose. The purpose of this Agreement is to recognize Employee's significant
role with respect to the overall financial performance and success of the
Company to protect the Company's business interests through the addition of
restrictive covenants, and to provide the basis for Employee's continued
employment by the Company.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
as of the Effective Date, the Company employs Employee as Chief Executive
Officer of Black Knight, Inc. (“BK”). Employee accepts such employment and
appointments and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid positions and such other duties
and responsibilities as may be prescribed from time to time by the Company
consistent with the aforesaid positions. Employee shall be required to comply
with the Company’s employee policies applicable to him and Company employees
generally as from time to time enacted. During the Employment Term, Employee
shall devote substantially all business time, attention and effort to the
performance of duties hereunder and shall not engage in any business, profession
or occupation, for compensation or otherwise without the express written consent
of the Company, other than (a) personal, personal investment, charitable, or
civic activities or other matters that do not conflict with Employee's duties
and (b) certain transition consulting services to Fidelity National Information
Services, Inc. through March 31, 2018. Employee’s office location shall be in
Jacksonville, Florida, but Employee will be expected to travel, at the Company’s
expense, to the Company’s other locations as necessary.
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term on
substantially similar terms, at least ninety (90) days prior to the conclusion
of the then-current Employment Term.
4.Salary. During the Employment Term, the Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of $750,000 per year,
payable at the time and in the manner dictated by the Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent except
in the case of a salary decrease for all executive officers of the Company) at
the discretion of the Company (such annual base salary, including any increases,
the "Annual Base Salary").
5.Other Compensation and Benefits by the Company. During the Employment Term:




--------------------------------------------------------------------------------




(a)
Benefits. Employee shall be eligible to receive standard medical and other
insurance coverage (for Employee and any covered dependents) provided by the
Company to employees generally;

(b)
Annual Bonus Opportunity. Employee shall be eligible to receive an annual
incentive bonus opportunity under BK’s annual incentive plan for each calendar
year included in the Employment Term during which Employee is an employee of the
Company, including for calendar year 2018 a full year annual bonus with such
opportunity to be earned based upon attainment of performance objectives
established by the BK Compensation Committee ("Annual Bonus"). Employee's target
Annual Bonus shall be 200% of the Employee's then current Annual Base Salary and
Employee’s maximum Annual Bonus shall be 600% (two times up to 300%) of the
Employees’ then current Annual Base Salary (the Annual Bonus is referred to as
the "Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by the Company, but may not be decreased
without Employee's express written consent. Employee’s Annual Bonus is subject
to BK’s clawback policy, pursuant to which the Company may recoup all or a
portion of any bonus paid if, after payment, there is a finding of fraud, a
restatement of financial results, or errors or omissions discovered that the
Compensation Committee determines negatively affects the business results on
which the bonus was based. If owed pursuant to the terms of the plan, the Annual
Bonus shall be paid no later than the March 15th first following the calendar
year to which the Annual Bonus relates. Except as otherwise provided otherwise
herein or by the Compensation Committee of BK, no Annual Bonus shall be paid to
Employee unless Employee is employed by the Company or an affiliate thereof, on
the last day of the measurement period; provided, however, that Employee shall
remain eligible for a pro-rata Annual Bonus based on Employee’s period of
employment with the Company during the final year of the Employment Term, if the
Employment Term ends prior to the end of the calendar year by the Company’s
decision not to renew the Agreement, or by not offering to renew the agreement
on substantially similar terms and conditions;

(c)
2018 and Beyond Equity. Participation in the BK’s equity incentive plans, which
for Employee’s 2018 equity grant will be $7,500,000, made under the Company’s
Omnibus Incentive Plan on or shortly after the Effective Date (April 1, 2018),
vest in three equal annual installments on each anniversary date of the grant,
carry a performance vesting condition that the Company achieve at least $506
million of adjusted EBITDA from January 1, 2018 through December 31, 2018, and
generally be on the same terms as the Company’s 2018 equity each to its
employees.

(d)
Catch Up Equity. In addition to the foregoing, the Company agrees to provide
Employee on or shortly after the Effective Date (April 1, 2018) with a grant of
$9,400,000 of BK restricted stock under the Company’s Omnibus Incentive Plan, of
which $2,300,000 will become fully vested on November 1, 2018, $5,300,000 will
become fully vested on July 1, 2019, and $1,800,000 will become fully vested on
July 1, 2020. Under Section 5(c) and (d), the number of Company shares will be
determined based on the closing price of the Company’s common stock on April 2,
2018.

(e)
Discretionary Bonus. In the event that the Company (i) is sold during the
Employment Term and/or (ii) grows beyond and outperforms its financial
projections in any given





--------------------------------------------------------------------------------




calendar year, and, in each case, Employee materially contributes to results and
otherwise performs his employment duties at a high level, Employee shall be
eligible to receive a discretionary bonus in an amount determined by the
Company’s Compensation Committee in its sole discretion.
6.Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to paid vacation plus recognized Company holidays in
accordance with the Company’s vacation policy.
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
Employee each month for reasonable travel, lodging, entertainment, promotion and
other ordinary and necessary business expenses incurred during the Employment
Term to the extent such reimbursement is permitted under the Company's expense
reimbursement policy. The Company shall be entitled to deduct from Employee’s
salary or other payments due to Employee, any money the Employee owes to the
Company, including any expenses wrongfully reimbursed as business expenses in an
amount equal to the total value of such expenses.
8.Termination of Employment. During the period of Employee’s employment with the
Company, the Company or Employee may terminate Employee's employment at any time
and for any reason in accordance with Subsection (a) below. The Employment Term
shall be deemed to have ended on the last day of Employee's employment. The
Employment Term shall terminate automatically upon Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in this Agreement. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the "Date of
Termination" and, with respect to a termination due to "Cause", "Disability" or
"Good Reason", sets forth in reasonable detail the facts and circumstances that
are alleged to provide a basis for such termination. A Notice of Termination
from the Company shall specify whether the termination is with or without Cause
or due to Employee's Disability. A Notice of Termination from Employee shall
specify whether the termination is with or without Good Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of Employee's death. If the Company disagrees
with an Employee’s designated Date of Termination, the Company shall have the
right to set an alternative earlier final Date of Termination, which, in and of
itself, shall not change the characterization of the termination (e.g., from an
Employee Termination Without Good Reason to a Company Termination Without
Cause).

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.





--------------------------------------------------------------------------------




(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty or moral turpitude;
(iv) material breach of this Agreement; (v) material breach of the Company's
business policies, accounting practices or standards of ethics; (vi) material
breach of any applicable non-competition, non-solicitation, trade secrets,
confidentiality or similar restrictive covenant, or (vii) failure to materially
cooperate with or impeding an investigation authorized by the Board of Directors
of the Company. Employee’s termination for Cause shall not be effective unless
the Company has given Employee no less than thirty days’ notice of termination
and the actions underlying its Cause determination, and Employee has failed to
cure the condition or event constituting Cause to the Board’s reasonable
satisfaction within thirty days following receipt of the Company’s Notice of
Termination.

(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon Employee's
entitlement to long-term disability benefits under BK’s long-term disability
plan or policy, as the case may be, as in effect on the Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee based upon the occurrence (without Employee's
express written consent) of any of the following:

(i)
a material change in the geographic location of Employee's principal working
location, which the Company has determined to be a relocation of more than
thirty-five (35) miles;

(ii)
a material diminution in Employee's title, Annual Base Salary or Annual Bonus
Opportunity; or

(iii)
a material breach by the Company of any of its respective obligations under this
Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a good faith determination of whether there is a basis
to terminate Employee for Cause shall not constitute Good Reason. Employee's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder;
provided, however, that no such event described above shall constitute Good
Reason unless: (1) Employee gives Notice of Termination to the Company
specifying the condition or event relied upon for such termination within ninety
(90) days of the initial existence of such event, (2) the Company fails to cure
the condition or event constituting Good Reason within thirty (30) days
following receipt of Employee's Notice of Termination, and (3) the Date of
Termination occurs within 180 days following the date of Notice of Termination
is delivered.




--------------------------------------------------------------------------------




9.    Obligations of the Company Upon Termination.
(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by Employee for Good Reason. If Employee's employment is
terminated during the Employment Term by: (1) the Company for any reason other
than Cause, Death or Disability; or (2) Employee for Good Reason:

(i)
The Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and (C)
no later than March 15th of the year in which the Date of Termination occurs,
any earned but unpaid Annual Bonus payments relating to the prior calendar year;

(ii)
If the Employee was eligible to earn an Annual Bonus in the year in which the
Date of Termination occurs, the Company shall pay Employee no later than March
15th of the calendar year following the year in which the Date of Termination
occurs, a prorated Annual Bonus based upon the actual satisfaction of any
applicable performance measures or other conditions applicable to the Annual
Bonus multiplied by the percentage of the calendar year completed before the
Date of Termination;

(iii)
Subject to Section 26(b) hereof, the Company shall pay Employee shall pay
Employee as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination, a lump-sum payment equal to 250% of the sum of:
(A) Employee's Annual Base Salary in effect immediately prior to the Date of
Termination); and (B) the target Annual Bonus in the year in which the Date of
Termination occurs;

(iv)
All stock options, restricted stock and other equity-based incentive awards
granted by BK that were outstanding but not vested as of the Date of Termination
shall become immediately vested and/or payable, as the case may be, unless the
equity incentive awards are based upon satisfaction of performance criteria (not
based solely on the passage of time); in which case, they will only vest
pursuant to their express terms, provided, however, that any such equity awards
that are vested pursuant to this provision and that a constitute arrangement
within the meaning of Code Section 409A shall be paid or settled on the earlier
date coinciding with or following the Date of Termination that does not result
in a violation of or penalties under Section 409A;

(v)
Subject to Section 26(b) hereof, any life insurance coverage provided by the
Company shall terminate at the same time as life insurance coverage would
normally terminate for any other employee that terminates employment with the
Company. Employee shall have the right to convert that life insurance coverage
to an individual policy under the regular rules of the Company’s group policy.
As soon as practicable, but not later than the sixty-fifth (65th) day after the
Date of Termination, the Company shall pay Employee a lump





--------------------------------------------------------------------------------




sum cash payment equal to thirty-six monthly life insurance premiums based on
the monthly premiums that would be due assuming that Employee had converted to
the Company’s life insurance coverage that was in effect on the Notice of
Termination into an individual policy; and
(vi)
As long as Employee pays the full monthly premiums for COBRA coverage to the
Company, the Company shall provide Employee and, as applicable, Employee's
eligible dependents with continued medical and dental coverage, on the same
basis as provided to the Company’s active executives and their dependents until
the earlier of: (i) 36 months after the Date of Termination; or (ii) the date
Employee is first eligible for medical and dental coverage (without pre-existing
condition limitations) with a subsequent employer. In addition, as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, the Company shall pay Employee a lump sum cash payment equal to
thirty-six monthly medical and dental COBRA premiums based on the level of
coverage in effect for the Employee (e.g., employee only or family coverage) on
the Date of Termination.

(b)
Termination by the Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated during the Employment Term by the Company
for Cause or by Employee without Good Reason, the Company's only obligation
under this Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
during the Employment Term due to death or Disability, the Company shall pay
Employee (or to Employee's estate or personal representative in the case of
death), as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination: (i) any Accrued Obligations; (ii) a prorated
Annual Bonus based upon the target Annual Bonus Opportunity in the year in which
the Date of Termination occurred multiplied by the percentage of the calendar
year completed before the Date of Termination; plus (iii) all stock options,
restricted stock and other equity-based incentive awards granted by BK that were
outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable, as the case may be, unless the equity
incentive awards are based upon satisfaction of performance criteria (not based
solely on the passage of time); in which case, they will only vest pursuant to
their express terms, provided, however, that any such equity awards that are
vested pursuant to this provision and that a constitute arrangement within the
meaning of Code Section 409A shall be paid or settled on the earlier date
coinciding with or following the Date of Termination that does not result in a
violation of or penalties under Section 409A.



10.    Non-Delegation of Employee's Rights. The obligations, rights and benefits
of Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.    Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their respective operations that is confidential
or not generally known in the industry including, without limitation,
information that relates to purchasing, sales, customers, marketing, and the




--------------------------------------------------------------------------------




financial positions and financing arrangements of the Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. Employee will keep
confidential and, outside the scope of Employee's duties and responsibilities
with the Company and its affiliates, will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to the Company's or its affiliates' methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by the Company or any of its
affiliates, nor will Employee advise, discuss with or in any way assist any
other person, firm or entity in obtaining or learning about any of the items
described in this section. Accordingly, during the Employment Term and at all
times thereafter Employee will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will Employee utilize any such
information, either alone or with others, outside the scope of Employee's duties
and responsibilities with the Company and its affiliates. This provision shall
not bar Employee’s disclosure of information known prior to the Employment Term,
information which enters the public domain other than by breach of this
Agreement, or information disclosed pursuant to operation of law or by
regulatory, judicial, administrative or other legal process.
12.
Non-Competition.

(a)
During Employment Term. During the Employment Term Employee will devote such
business time, attention and energies reasonably necessary to the diligent and
faithful performance of the services to the Company and its affiliates, and will
not engage in any way whatsoever, directly or indirectly, in any business that
is a competitor with the Company's or its affiliates' principal business, that
is a reasonably anticipated extension of their principal business, or that is
engaged in the research or development of a product that will compete with the
Company’s or its affiliates’ principal business, nor solicit customers,
suppliers or employees of the Company or its affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company's or its affiliates' principal business, except that Employee may
provide transition consulting services to Fidelity National Information
Services, Inc. through March 31, 2018. In addition, during the Employment Term,
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any competitive business
activity.

(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged is
national and very competitive and one in which few companies can successfully
compete. Competition by Employee in that business after the Employment Term
would severely injure the Company and its affiliates. Accordingly, for a period
of one year after Employee's employment terminates for any reason whatsoever
with the Company, Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that competes with the Company or its affiliates in their principal products and
markets, that is a reasonably anticipated extension of the Company or its
affiliates in their principal products and markets, or that is engaged in the
research or development of a product that will compete with the Company or its
affiliates in their principal products and markets; and (2), on behalf of any
such competitive firm or business, not to solicit any person





--------------------------------------------------------------------------------




or business that was at the time of such termination and remains a customer or
prospective customer, a supplier or prospective supplier, or an employee of the
Company or its affiliates.
13.    Return of the Company’s Documents. As soon as practicable following
termination of the Employment Term, Employee shall return to the Company, or in
the case of electronic records, delete under the Company’s supervision, all
records and documents of or pertaining to the Company or its affiliates and
shall not make or retain any copy or extract of any such record or document, or
any other property of the Company or its affiliates.
14.    Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of Employee's employment hereunder, shall be the sole and
exclusive property of the Company. Employee shall, whenever requested by the
Company execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
15.    Actions and Survival. The parties agree and acknowledge that the rights
conveyed by Sections 11 through 14 of this Agreement are of a unique and special
nature and that the Company will not have an adequate remedy at law in the event
of a failure by Employee to abide by its terms and conditions, nor will money
damages adequately compensate for such injury. Therefore, in the event of a
breach of Sections 11 through 14 of this Agreement by Employee, the Company
shall have the right, among other rights, to seek damages sustained thereby and
to seek an injunction or decree of specific performance from a court of
competent jurisdiction to restrain or compel Employee to perform as agreed
herein. Sections 9 through 27 shall survive the termination of this Agreement or
Employee’s employment and shall remain in effect for the periods specified
therein or, if no period is specified, until all obligations thereunder have
been satisfied. For the avoidance of doubt, Section 9 shall only survive the
expiration of the Employment Term if a termination of employment occurs during
the Employment Term. Nothing in this Agreement shall in any way limit or exclude
any other right granted by law or equity to the Company.
16.    Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment, distribution or other benefit under
Section 9 of this Agreement (other than due to Employee's death), Employee shall
have executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company (but containing no
post-employment restrictions other than those contained in this Agreement) and
any waiting periods contained in such release shall have expired. With respect
to any release required to receive payments, distributions or other benefits
owed pursuant to Section 9 of this Agreement, the Company must provide Employee
with the form of release no later than seven (7) days after the Date of
Termination and the release must be signed by Employee and returned to the
Company unchanged, effective and irrevocable, no later than sixty (60) days
after the Date of Termination.
17.    No Mitigation. The Company agrees that, if Employee's employment
hereunder is terminated during the Employment Term, Employee is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Employee by the Company hereunder. Further, the amount of any payment or benefit
provided for hereunder shall not be reduced by any compensation earned by
Employee as the result of employment by another employer, by retirement benefits
or otherwise.




--------------------------------------------------------------------------------




18.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by all parties to
this Agreement.
19.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
20.    Assignments and Successors. This Agreement may not be assigned by
Employee. In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the stock, business and/or assets of the Company to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption by a successor shall be a
material breach of this Agreement. Employee agrees and consents to any such
assumption by a successor of the Company, as well as any assignment of this
Agreement by the Company for that purpose. As used in this Agreement, the
"Company" shall mean the Company as herein before defined as well as any such
successor that expressly assumes this Agreement or otherwise becomes bound by
all of its terms and provisions by operation of law. This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors or assigns.
21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
22.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following Employee’s termination of
employment with the Company if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on Employee’s behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that Employee shall reimburse the
Company for the Reimbursed Amounts if it is determined by a court of final
adjudication that a majority of Employee's claims or defenses were frivolous or
without merit. Requests for payment of Reimbursed Amounts, together with all
documents required by the Company to substantiate them, must be submitted to the
Company no later than ninety (90) days after the expense was incurred. The
Reimbursed Amounts shall be paid by the Company within ninety (90) days after
receiving the request and all substantiating documents requested from Employee.
The rights under this section shall survive the termination of employment and
this Agreement until the expiration of the applicable statute of limitations.




--------------------------------------------------------------------------------




23.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.
24.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered or three (3)
days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:    
To the Company:
BK I Management, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
    
To Employee:


To the employee’s last known address on file with the Company
    
25.    Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
26.    Tax.
(a)
Withholding. The Company or an affiliate thereof may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

(b)
Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Code, as
well as any related regulations or other guidance promulgated by the U.S.
Department of the Treasury or the Internal Revenue Service ("Section 409A"), to
the extent applicable. To the extent Employee is a "specified employee" under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) will be made during such six-month
period. Instead, any such deferred compensation shall be paid on the first
business day following the six-month anniversary of the separation from service.
In no event may Employee, directly or indirectly, designate the calendar year of
a payment. Any provision that would cause this Agreement or





--------------------------------------------------------------------------------




a payment, distribution or other benefit hereunder to fail to satisfy the
requirements of Section 409A shall have no force or effect and, to the extent an
amendment would be effective for purposes of Section 409A, the parties agree
that this Agreement shall be amended to comply with Section 409A. Such amendment
shall be retroactive to the extent permitted by Section 409A. For purposes of
this Agreement, Employee shall not be deemed to have terminated employment
unless and until a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) has occurred. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during the
time period specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of the Employee's taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then Employee may, at his
discretion, elect for such Payments to be reduced to one dollar less than the
amount that would constitute a "parachute payment" under Section 280G of the
Code (the "Scaled Back Amount"). Any such election must be in writing and
delivered to the Company within thirty (30) days after the Date of Termination.
If Employee does not elect to have Payments reduced to the Scaled Back Amount,
Employee shall be responsible for payment of any Excise Tax resulting from the
Payments and Employee shall not be entitled to a gross-up payment under this
Agreement or any other for such Excise Tax. If the Payments are to be reduced,
they shall be reduced in the following order of priority: (i) first from cash
compensation, (ii) next from equity compensation, then (iii) pro-rated among all
remaining payments and benefits. To the extent there is a question as to which
Payments within any of the foregoing categories are to be reduced first, the
Payments that will produce the greatest present value reduction in the Payments
with the least reduction in economic value provided to Employee shall be reduced
first.
27.    Indemnification. Employee shall be eligible to receive indemnification by
the Company under all indemnification policies, by-laws, and procedures adopted
by the Company during the Employment Term.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.




 
BKFS I Services, LLC


 
By:
/s/ William P. Foley, II
 
Name:
William P. Foley, II
 
Title:
Executive Chairman, Black Knight, Inc.
 
 
 
 
Employee
 
Anthony M. Jabbour


 
/s/ Anthony M. Jabbour



